Citation Nr: 0402409	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-02 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from July 1964 to July 1968, 
including service in Vietnam from April 1965 to May 1966, and 
again from February 1967 to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating a decision by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In March 2003, the appellant appeared and testified at a 
hearing held at the RO before a Decision Review Officer.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The appellant did not engage in combat with the enemy.  

3.  The appellant does not currently have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In April 2001, the RO sent the veteran a letter informing him 
of the evidence and information needed to substantiate the 
current claim, the additional information he should provide 
to enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  In addition, the RO informed him 
that he should submit any additional evidence that he would 
like to have considered in connection with his claim.  

Thereafter, the RO undertook all indicated development to 
obtain evidence to substantiate the veteran's claim before 
adjudicating the claim in April 2002.  It continued to assist 
the veteran in the development of the facts pertinent to this 
claim until June 2003 when it considered the claim for a 
final time.  Later in June 2003, the veteran informed the RO 
that he had nothing else to submit and requested the RO to 
process his claim.  Similarly, his representative stated in 
June 2003 that he had no further argument to submit.  The 
Board is also unaware of any additional evidence or 
information that could be obtained to substantiate the claim.  

In light of the above, the Board is satisfied that the RO has 
complied with the notice and duty to assist requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).  

II.  Factual Background

The appellant had active service from July 1964 to July 1968, 
including service in Vietnam from April 1965 to May 1966, and 
again from February 1967 to February 1968.  According to his 
service personnel records, the appellant served as a Morse 
Interceptor with the 8th Radio Reconnaissance Unit (RRU/RRFS) 
during both of his tours of duty in that country.  His duties 
involved the interception and tracking of enemy 
communications.  He participated in the Vietnam Defense 
Campaign and in the Vietnam Counteroffensive Campaign, Phase 
II, and he was awarded medals to confirm his participation in 
both of these military campaigns and to confirm his presence 
in Vietnam; but he was never awarded any medals, decorations, 
citations, etc. indicating that he engaged in combat with the 
enemy.  Other information of record indicates that the 
appellant was stationed in Phu Bai, Vietnam, during both 
tours of duty in that country.  

The service medical records indicate that a clinical 
impression of anxiety (manifested by chest pains) was 
reported in February 1966, but the veteran required no 
treatment at that time.  Otherwise, the service medical 
records are negative for any indication of a psychiatric 
disorder.  

In March 1985, the appellant developed the sudden onset of 
grand mal seizures while at work.  He had reportedly been in 
good health up until that time; although his family reported 
some prior personality changes accompanied by confusion and 
headaches.  This episode led to a series of four consecutive 
hospitalizations (some involuntary) at private medical 
facilities, during which a wide range of symptoms and 
behavioral aberrations were observed, including multiple 
seizures with unusual eye movements and alteration of 
consciousness, frank paranoia with agitation and attempts to 
escape from the hospital, religious delusions, and transient 
changes in receptive and expressive language functions.  This 
entire spectrum of symptoms was ascribed variously to a 
cerebrovascular insult and to organic brain syndrome.  
Observations of his personality at this time led to 
descriptions of him as a "compulsive, highly structured 
individual," and as a "rigid, immature personality."  At 
one point in May 1985, a possible diagnosis of PTSD with 
superimposed organic psychosis was considered, but the final 
diagnosis reported in June 1985 was of an atypical organic 
brain syndrome with a seizure disorder and skin rash of 
unknown etiology.  The appellant eventually made a rapid and 
full recovery from this episode, but he was obliged by court 
order to maintain outpatient follow-up after discharge from 
his final period of private hospitalization in June 1985.  

Army National Guard medical records dating from 1979 to 1995 
are negative for any relevant complaint, treatment or 
abnormal finding.  

In February 1996, the appellant was tested at a private 
medical facility and found to have sleep apnea.  

The medical records of the appellant's private physician 
dating from 1985 to 2001 are of record and reflect regular 
follow-up visits by the appellant.  In June 1993, the 
appellant sought reassurance concerning his emotional status.  
Otherwise, these private medical records reflect treatments 
for various physical problems until at least 2000.  In June 
2001, it was reported that the appellant had been told that 
he had "post traumatic stress syndrome" by a Dr. Hoeper.  

Dr. Hoeper, a private psychiatrist, wrote in February 2001 
and again in June 2002 to say that he had diagnosed the 
appellant with PTSD and chronic major depression.  A Global 
Assessment of Functioning (GAF) scale of 35 was reported on 
Axis V by Dr. Hoeper.  However, in neither statement did Dr. 
Hoeper identify the stressor or stressors upon which the 
diagnosis of PTSD was based.  

In March 2001, the appellant filed a claim seeking service 
connection for PTSD due to his "combat experiences" in 
Vietnam.  A written list of several vague stressor events 
accompanied this claim.  In addition, the appellant named 
several friends of his who had been killed in Vietnam, but 
later evidence disclosed that these individuals had died in 
July 1966 and July 1970, which were times when the appellant 
was not in Vietnam.  The appellant also attributed his 
psychiatric hospitalizations in 1985 to his Vietnam 
experiences.  

In December 2001, the appellant was interviewed and examined 
by a VA staff psychiatrist who also reviewed the appellant's 
medical records.  It was noted that the appellant had been 
working full-time as a welder for the past three years.  
Mental status examination disclosed an alert and cooperative 
man who was quite friendly and outgoing and who answered 
questions and volunteered information.  There were no 
loosened associations or flight of ideas.  His mood was 
pleasant and calm; his affect was appropriate; and there were 
no bizarre motor movements or ticks.  The appellant 
complained of nightmares, flashbacks and intrusive thoughts, 
but no homicidal or suicidal ideas.  There were no delusions, 
hallucinations, ideas of reference or suspiciousness, and the 
appellant was completely oriented, with a good memory and 
adequate insight, judgment and intellect.  He claimed that he 
had witnessed and experienced extremely traumatic events, 
including actual or threatened death or serious injury to 
himself or others.  He also claimed that he had trouble 
recalling important things that have happened to him.  He 
said that he felt detached and estranged from others; that 
his feelings were numbed; that he had difficulty sleeping and 
was irritable with outbursts of anger; and that he had poor 
concentration.  The appellant also said that he was anxious, 
easily startled, and constantly on guard.  

This examining physician noted that there was a great 
disparity between the examinations of the appellant as 
reported by his private physician, including a GAF of 35, and 
the appellant's current presentation.  Accordingly, further 
psychological testing and evaluation of the appellant was 
requested.  

The appellant was accorded a comprehensive VA psychological 
evaluation in January 2002.  This consisted of extensive 
psychological testing, including testing for PTSD and for 
combat exposure, an extensive interview with the appellant, 
and a review of the entire claims file and of the appellant's 
outpatient treatment records from the VA Medical Center in 
Fayetteville, NC, which were available electronically.  The 
examining psychologist noted that the GAF of 35 reported by 
Dr. Hoeper, which represents serious impairment in 
communication or judgment, or inability to function in almost 
all areas, was a remarkably low rating to give to an 
individual who was maintaining full-time employment.  During 
the interview, the appellant generally repeated his prior 
accounts of his traumatic experiences in Vietnam.  As for the 
results of psychological testing and evaluation, the examiner 
stated that:  

The veteran scored far above the levels usually 
accepted as indicative of PTSD on the Mississippi 
Scale and on the subscale of the MMPI known as the 
Keane scale, but validity scales on the MMPI-II 
suggest that the results should be interpreted with 
caution because it is likely that the profile is 
invalid.  

The veteran's responses on the Combat Exposure 
Scale placed him in the heavy range of combat 
exposure, but his responses were clearly at odds 
with his description of his duties in Vietnam.  In 
the interview, he stated that his base came under 
harassment mortar and rocket fire on about 
25 occasions in the 25 months spent there.  On the 
Combat Exposure Scale, in response to a question of 
whether he was ever surrounded by the enemy, the 
veteran chose the most extreme answer, indicating 
that he was surrounded 26 or more times.  In 
response to the question were you ever under enemy 
fire, he also chose the most extreme answer, 
indicating that he was under fire for more than six 
months.  Finally, in response to [the] question of 
did he ever go on combat patrols or have other 
dangerous duty, he chose a high answer of 13 to 50 
times, while he did not indicate in the interview 
that he had ever gone on patrol.  His responses to 
the four remaining questions on the Combat Exposure 
Scale are also very disparate from his statements 
given in the interview.  He indicated that 26 to 
50% of the men in his unit were casualties, that he 
fired rounds at the enemy 13 to 50 times, that he 
saw someone hit by incoming or outgoing rounds 13 
to 50 times, and that he was in danger of being 
injured or killed 13 to 50 times.  His interview 
statements, in contrast, indicated that he knew of 
only one casualty in his unit, which occurred in a 
helicopter crash that the veteran did not witness, 
though it occurred on the base.  He stated that he 
was assigned to a perimeter post during rocket 
attacks, but he did not mention ever firing rounds 
or even seeing the enemy, and he did not speak of 
seeing anyone hit by incoming or outgoing rounds, 
except to state that he regularly saw body bags, 
presumably containing Americans' bodies brought in 
from the field for processing....

SUMMARY AND RECOMMENDATIONS:  In face-to-face 
interviewing, the veteran does not provide evidence 
that supports the contentions he made in self-
report questionnaires, or in forced-choice symptom 
assessment interviews, to the effect that he 
experienced heavy combat or likely traumatic 
events.  He is now reporting rather severe PTSD 
symptoms of long standing, while in health 
questionnaires that he completed prior to the 
initiation of his claim of PTSD, he omitted any 
reference to nervous problems.  In his written 
statements in support of his claim, he has 
emphasized the "trauma" of friends who died in 
the Vietnam conflict, but these deaths were not 
witnessed by the veteran.  That the veteran elected 
to take a second tour in Vietnam rather than 
assignment to Panama because, "Panama didn't grab 
my interest, and the climate is the same" suggests 
that his overall experience in his first tour in 
Vietnam was not very aversive, and his second tour 
was served at the same location.  

The veteran might be considered malingering, but it 
seems more likely, in view of the fact that he has 
explained his 1985 episode of transient 
neuropsychiatric evidence in terms of PTSD, that he 
genuinely feels that he has PTSD, though it is 
factitious.  There are indications that his basic 
personality structure was accurately described when 
he was assessed during that episode, in terms of 
compulsivity and rigidity.  

The VA psychological examiner went on to report a diagnostic 
impression of factitious disorder with predominantly 
psychological signs and symptoms, with features of an 
obsessive-compulsive, anti-social and narcissistic  
personality, with no major psychosocial stressors disclosed, 
and a GAF of 65.  After reviewing this report, the VA 
psychiatrist who had previously interviewed the appellant 
reported a diagnosis of factitious disorder with mixed 
personality traits.  

Subsequently, copies of VA outpatient treatment records 
dating from July 2001 to February 2003 were placed in the 
claims file.  These records, most of which were reviewed by 
the VA psychiatric and psychological examiners as noted 
above,  reflect ongoing treatments for psychiatric symptoms 
with a diagnostic impression of PTSD.  

Also of record is a September 2002 written statement from the 
appellant's wife and daughters concerning their observations 
of his behavior, and a February 2003 written statement from a 
service comrade of the appellant confirming that their base 
at Phu Bai in Vietnam came under rocket attack for several 
weeks beginning in January 1968 during the TET offensive.  
The appellant, who left Vietnam in February 1968, was 
reported by this individual to have handled the stress of 
these attacks better than most people did.  

The appellant testified at the March 2003 hearing that he was 
involved in the TET offensive in 1968 during his last few 
days at Phu Bai and repeated his description of various 
stressor events in Vietnam.  He denied ever seeking 
psychiatric treatment in service or before 1985.  



III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Entitlement to service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  Cf. 38 C.F.R. 
§ 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that VA had adopted 
a final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  

The Board has carefully reviewed the evidence of record in 
this case and is unable to find that the appellant engaged in 
combat with the enemy while serving in Vietnam.  He was not 
assigned to a combat unit, did not perform the duties of a 
combat soldier, and was not awarded any medals, decorations 
or citations indicating combat with the enemy.  Undoubtedly, 
he had many unpleasant or uncomfortable experiences while 
serving in a war zone, but there is no evidence of record to 
corroborate his contentions of extensive and intense combat 
service.  

In any event, the medical evidence of PTSD does not identify 
the stressor or stressors upon which the diagnosis was based; 
therefore, the requirements of DSM-IV and 38 C.F.R. 
§ 4.125(a) have not been satisfied.  Moreover, the 
diagnosis/impression of PTSD reflected by this evidence 
appears to be based upon nothing more than an uncritical 
acceptance of the appellant's often exaggerated accounts of 
extensive combat experience in Vietnam; and upon his equally 
exaggerated accounts of his current symptoms, as indicated by 
the GAF of 35 reported in this evidence.  The Board is not 
obliged to accept such dubious medical evidence at face 
value.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992); Swann v. Brown, 
5 Vet. App. 229 (1993).  

On the other hand, the analysis and conclusions reported by 
the VA psychiatrist and clinical psychologist who evaluated 
the appellant in December 2001 and January 2002 were based 
upon a thorough and complete review of all relevant evidence.  
In reaching their conclusions and diagnosis, the VA 
psychiatric and psychological examiners appropriately 
credited the stressor events such as the rocket attacks on 
Phu Bai in 1968 which are corroborated by the current record.  
These medical reports constitute the most probative and 
convincing evidence of record concerning the questions at 
issue in this appeal, they support a conclusion that the 
veteran does not have PTSD.  Accordingly, the Board concludes 
that the preponderance of the evidence establishes that the 
veteran does not have PTSD.  




ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



